                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION


MICHAEL PERRY                                                                  PLAINTIFF
ADC #096905

v.                                  No: 5:19-cv-00088 JM-PSH


CHRIS HORAN, et al.                                                          DEFENDANTS


                                          JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied.

       DATED this 19th day of August, 2019.



                                                       _______________________________
                                                       UNITED STATES DISTRICT JUDGE
